Citation Nr: 0945691	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 1959 to 
July 1963.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to service connection for sleep apnea and for 
major depression with generalized anxiety disorder.

In July 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  In April 2009, 
the RO established service connection for major depression 
with generalized anxiety disorder.  As that decision 
represents a total grant of benefits for the claim for 
service connection for a psychiatric disorder, that issue is 
no longer before the Board.

The Board also notes that additional evidence, in the form of 
a letter from the Veteran and VA treatment records, was 
received at the Board in September 2009.  The letter was 
received after the case was certified to the Board; however, 
there was no waiver of original RO jurisdiction.  A review of 
the submitted documents indicates that this evidence is 
cumulative, and in some cases, duplicative of evidence 
previously considered by the RO with respect to the Veteran's 
VA and private treatment records and statements by the 
Veteran previously included in the claims file.  Therefore, 
the Board finds it unnecessary to seek a waiver from the 
Veteran before considering this evidence.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The evidence of record demonstrates the Veteran's sleep 
apnea is not a result of any established event, injury, or 
disease during active service.
CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in April 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2004 
and October 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in April 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
January 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Statements from the Veteran and his representative, service 
treatment records and VA and private treatment records have 
been obtained and associated with his claims file.  The 
Veteran indicated that he had applied for benefits from the 
Social Security Administration (SSA); however, an inquiry to 
the SSA found the unavailability of medical records as 
evidenced by a June 2007 letter.  The RO informed the Veteran 
of this development in a June 2007 letter.  Additionally, in 
his July 2007 statement, the Veteran reported a second 
surgery on his nose after discharge from service; however, he 
noted that the physician has long past on and his practice is 
no longer in business.  As such, these records were not 
requested or obtained.  The Veteran has also been afforded a 
VA examination in February 2009 to determine the nature and 
etiology of his sleep apnea. 

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  
Nevertheless, if a congenital or developmental defect 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service then 
VA compensation benefits may be warranted.  See generally, 38 
C.F.R. § 3.306(a).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The Veteran claims that he has sleep apnea as a result of an 
operation performed in service in 1960 which caused breathing 
problems and led to sleep apnea.  

The Veteran's May 1959 enlistment record is negative for 
abnormalities in the face, nose, or lungs and chest.  It was 
noted that the Veteran was post-operative bilateral mastoid 
surgery.  No discharge was noted.  In an August 1960 service 
treatment record, the Veteran gave a history of nose fracture 
with present growth and deformity.  He was referred to the 
ENT clinic, where, in September 1960, it was noted that a 
rhinoplasty was indicated and the Veteran was to be scheduled 
for surgery.  In a November 1960 service treatment record, 
the Veteran gave a history of fractured nose on two 
occasions, and since then having difficulty breathing.  In a 
November 1960 clinical record, the Veteran was noted to have 
a deflection of nasal septum, due to trauma, not in the line 
of duty, and not due to misconduct.  The Veteran indicated a 
history of nasal obstruction and deformity for the past two 
years, and injury several times to his nose in high school.  
Upon examination, the Veteran was found to have a dorsal hump 
and a septal deflection to the right.  The Veteran underwent 
a rhinoplasty, with follow-up noting the nose healed well 
with good cosmetic and functional results.  In a July 1961 
service treatment record, the Veteran indicated he was in a 
fist fight at home; however, an x-ray report at that time 
found no evidence of nasal fracture or septal deviation.  An 
August 1962 service treatment record found the Veteran with 
post-operative rhinoplasty and good bilateral airways.  In a 
June 1963 separation examination report, the examiner noted 
normal face, nose, and lungs and chest. 

In a February 1965 VA examination, the Veteran complained of 
being unable to breathe through his nose when he laid down to 
sleep, and that he always breathed through his mouth during 
sleep.  The examiner noted a septum deviation to the right, 
about 80 percent obstruction, and that except for the 
deviation the nose was normal.  

In a January 1991 private treatment note, the Veteran 
complained of sleeping problems, snoring, and difficulty 
breathing.  The examiner noted that the Veteran reported a 
history of a correction of deviate septum and rhinoplasty in 
the early 1960s that was not successful, followed by repeated 
surgery in 1963 or 1964, also, he believed, without good 
results.  The Veteran reported that he was unable to breathe 
though his nose.  After a full examination and sleep study, 
the Veteran was diagnosed with significant amount of 
obstructive sleep apnea.  The Veteran was cautioned against 
further weight gain and the use of alcohol which may 
exacerbate his apnea. 

VA progress notes dated from August 2004 to July 2005 reveal 
ongoing treatment for sleep apnea.  

In a June 2005 VA progress note, the Veteran complained of 
sleep apnea.  He provided a past medical history of status 
post surgery for nasal septal deviation in service (early 
1960s).  The examiner noted that the Veteran reported it was 
poorly done, and required repeat surgery after his discharge, 
but the examiner noted that this was not helpful.  Following 
an examination, the diagnosis was mild sleep apnea, and nasal 
obstruction, likely contributing to sleep apnea.

In a letter dated in June 2005, R. V., M.D., stated that his 
understating is that while the Veteran was still in the 
military, he had nasal surgery that left him with an impaired 
nasal passageway.  He opined that to the extent that the 
Veteran's nasal patency had worsened, this may have a 
negative impact on his sleep apnea syndrome.  

In a July 2005 private treatment note, the Veteran was 
evaluated for loud snoring and obstructive sleep apnea.  The 
examiner noted that he was diagnosed with sleep apnea 14 
years prior and that the Veteran described his current 
symptomology as severe.  After an examination, the physician 
diagnosed hypertrophy of nasal turbanates, hypersomnia with 
sleep apnea, deviated nasal septum, congenital, and nasal 
congestion.  The physician noted that the Veteran has nasal 
obstruction secondary to mucosal congestion as well as septal 
deviation and inferior turbinate hypertrophy.  The physical 
also opined that his nasal obstruction may well be 
contributing to his sleep apnea. 

In a July 2007 statement, the Veteran claimed that he was 
told that he would have to make up an excuse in order to have 
the surgery performed by the Navy Medical Hospital, and that 
he lied about having injuries prior to enlistment.  The 
Veteran reported that after separating from the service, his 
civilian doctor found his nose in poor condition and heavily 
scarred from the original procedure. 

In a February 2009 VA examination report, the examiner noted 
that the Veteran was diagnosed with sleep apnea in 1991.  A 
sleep study performed at that time found moderate obstructive 
sleep apnea.  The examiner diagnosed sleep apnea, and noted 
mild effect of the problem on usual daily activities.  The 
examiner opined that the Veteran's sleep apnea was less 
likely as not caused by the rhinoplasty incurred during 
active military service, as the Veteran had rhinoplasty in 
1960 and did not display sleep apnea symptoms/diagnosis until 
1999-2000.  The examiner also noted that a rhinoplasty is a 
procedure done to the nose and nasal passages, whereas sleep 
apnea is a laxity of the musculature of the orpharynx.  In 
providing the opinion, the examiner cited to a medical 
article noting the causes of sleep apnea, to include obesity, 
body mass, shortened or retracted mandible and prominent 
tongue, tonsils, fat pads on the lateral pharyngeal surfaces, 
alcohol or sedative use, a family history of sleep apnea, as 
well as various chronic diseases.  

Analysis

The Board notes, initially, that the Veteran was denied 
service connection for residuals of an in-service rhinoplasty 
in a March 1965 RO decision.  This decision was not appealed, 
and is not at issue.  

Based upon the evidence of record, the Board finds sleep 
apnea is not shown to have developed as a result of an 
established event, injury, or disease during active service.  
Although a VA examination three years after service revealed 
complaints of difficulty sleeping and a deviated septum, 
there is no probative evidence indicating this disorder was 
due to a disability initially onset or aggravated during 
active service nor that any present sleep apnea developed as 
a result of an established event in service.  Evidence of a 
diagnosis of sleep apnea is first shown in 1991, more than 25 
years after separation from active service.  The Board also 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Significantly, the record also includes no competent 
medical opinion establishing a nexus or medical relationship 
between current sleep apnea diagnosed post-service and events 
during the Veteran's active service, and neither the Veteran 
nor his representative have presented, identified, or alluded 
to the existence of, any such opinion.  Consequently, the 
Board finds that entitlement to service connection for sleep 
apnea is not warranted.

Further, as stated in the regulations, the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  In this case, surgery was performed 
in service to alleviate the affects of a nose broken several 
times before service, i.e. difficulty breathing.  Following 
the in-service surgery, an August 1962 service treatment 
record found the Veteran with post-operative rhinoplasty and 
good bilateral airways.  No further complaints regarding 
breathing were noted in the service treatment records.

While the Veteran may sincerely believe that his present 
sleep apnea was either incurred or aggravated during service, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; see also Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for sleep apnea is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


